department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc ita b07 wta-n-129640-01 uilc memorandum for bonny dominguez ta accounting_method changes from heather maloy associate chief_counsel cc ita subject change in accounting_method this technical assistance responds to your memorandum requesting advice which we received on date technical assistance is not binding on examination and appeals and is not a final case determination this document is not to be cited as precedent issue sec_1 what is the service’s tax law position pursuant to sec_446 in each of the following circumstances before proposing compliance with sec_446 in any of the following circumstances is it necessary for service personnel eg examiners appeals officers field counsel to establish tax_avoidance what is the precedential value to taxpayers and service personnel of fsa relative to the sec_446 issues outlined below conclusion sec_1 in each of the factual situations outlined below the taxpayers are required to obtain the service’s permission under sec_446 prior to changing their methods_of_accounting even when changing from an improper to a proper method_of_accounting the failure to obtain the service’s permission under sec_446 allows the service to return the taxpayer to the previously adopted improper method_of_accounting during an examination revproc_97_27 1997_1_cb_680 requires the taxpayers in each situation to apply for consent to change their method_of_accounting no later than the end of the year for which they wish to make the change the service is not required to show that the taxpayers had a tax_avoidance purpose before requiring compliance with sec_446 and revproc_97_27 in any of the situations field_service_advice has no precedential value facts situation a was under examination for years and a provides the examiner with claims or amended returns for years a’s basis for the claims is that a is using an impermissible accounting_method and wants the examiner to effectuate the method change in the rar for years the examiner had not previously addressed the claimed items during the examination the examiner disallows the claims on the basis that they are accounting_method changes that require the prior consent of the service situation b for years was using an improper method_of_accounting in year b filed amended returns for year sec_3 and to change its method_of_accounting from an improper to a permissible method b used the new permissible method on its original returns for years in year years are placed under examination year and prior remain open under the statute_of_limitations the examiner proposes to return b to its previous method in year because b made an accounting_method change without permission situation c for years was using an improper method_of_accounting in year c changed without permission to a new permissible method c used the new method in years in year year is placed under examination the examiner proposes to return c to its previous method in year because c made an accounting_method change without permission situation d for years was using an improper method_of_accounting in year d changed without permission to a permissible method d used the new method in years in year year is placed under examination year and prior are closed by statute the examiner proposes to return d to its previous method in year because d made an accounting_method change without permission law sec_1_446-1 provides that a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 provides that a change in method_of_accounting does not include correction of mathematical or posting errors or errors in the computation of tax_liability also a change in method_of_accounting does not include adjustment of any item_of_income or deduction which does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction a correction to require depreciation in lieu of a deduction for the cost of a class of depreciable assets which had been consistently treated as an expense in the year of purchase involves the question of the proper timing of an item and is to be treated as a change in method_of_accounting sec_1_446-1 provides that a taxpayer who changes the method_of_accounting employed in keeping his books shall before computing his income upon such new method for purposes of taxation secure the consent of the commissioner consent must be secured whether or not such method is proper or is permitted under the code or regulations in order to secure the commissioner’s consent to a change in method_of_accounting the taxpayer must file an application on form_3115 application_for change in accounting_method within days after the beginning of the tax_year in which the taxpayer desires to make the change sec_1_446-1 except in certain limited circumstances a change in method_of_accounting may only be made prospectively id furthermore a taxpayer may not without the commissioner’s consent retroactively change from an erroneous to a permissible method_of_accounting by filing an amended_return revrul_90_38 1990_1_cb_57 sec_446 authorizes the commissioner to consent to a retroactive change in method_of_accounting whether the change is from a permissible method or an impermissible method but a taxpayer has no right to demand that a change in method be made retroactively 891_f2d_1579 fed cir revrul_90_38 supra in diebold the court stated a central policy underlying the consent requirement is that the commissioner should have an opportunity to review consent requests in advance with advance notice the commissioner has leverage to protect the fisc diebold inc v united_states cl_ct cl_ct aff’d 891_f2d_1579 fed cir furthermore the court also held in diebold that seeking to change a method_of_accounting by filing an amended_return is impermissible f 2d pincite if the taxpayer’s method_of_accounting clearly reflects income the commissioner may not require the taxpayer to change to a method that in the commissioner’s view more clearly reflects income w p 56_tc_610 acq 1975_1_cb_1 commissioner has broad powers to determine whether accounting_method clearly reflects income but does not have authority to force a change from a method which does clearly reflect income to a method which in the commissioner’s opinion more clearly reflects income revproc_97_27 1997_1_cb_680 provides the general procedures for obtaining the consent of the commissioner to change a method_of_accounting issue one discussion situation one by providing the examiner with claims or amended returns for years a is attempting to retroactively change its method_of_accounting sec_446 and reg sec_1_446-1 preclude a taxpayer from making a retroactive change in method_of_accounting by amending prior tax returns without the service’s consent although sec_446 authorizes the service to consent to a retroactive change in method_of_accounting whether the change is from a permissible method or an impermissible method sec_446 does not give the taxpayer a right to demand that a change in method be made retroactively see diebold f 2d pincite furthermore reg sec_1_446-1 specifically provides that the taxpayer must file an application on form_3115 with the commissioner during the taxpayer year in which the taxpayer desires to make the change in method_of_accounting emphasis added thus except in certain limited circumstances and as specifically provided by revenue_procedure or other administrative_pronouncement a taxpayer that seeks to change its method_of_accounting in accordance with reg sec_1_446-1 may only request to change the method_of_accounting prospectively regardless of whether the change is from a permissible method or an impermissible method sec_2 revproc_97_27 1997_1_cb_680 revrul_90_38 1990_1_cb_57 a has not followed the procedures for changing its method_of_accounting for years as set forth in sec_446 the underlying regulations revproc_92_27 and other administrative guidance provided by the service consequently the examiner is justified in disallowing the claims situation two b has not followed the procedures for changing its method_of_accounting for year as set forth in sec_446 the underlying regulations revproc_97_27 and other administrative guidance provided by the service consequently b has not secured the service’s consent for its change in accounting_method the service may require a taxpayer that has changed a method_of_accounting without the commissioner’s consent to change back to its former method diebold supra 101_tc_1 the service may do so even when the taxpayer changed from an impermissible to a permissible method thus the examiner may return b to its previous method in year situation even though c’s change in accounting_method was not retroactive c has not followed the procedures for changing its method_of_accounting method for year as set forth in sec_446 the underlying regulations revproc_97_27 and other administrative guidance provided by the service consequently c has not secured the service’s consent for its change in accounting_method the service may require a taxpayer that has changed a method_of_accounting without the commissioner’s consent to change back to its former method diebold supra 101_tc_1 the service may do so even when the taxpayer changed from an impermissible to a permissible method thus the examiner may return c to its previous method in year situation four even though d’s change in accounting_method was not retroactive d has not followed the procedures for changing its method_of_accounting method for year as set forth in sec_446 the underlying regulations revproc_97_27 and other administrative guidance provided by the service consequently d has not secured the service’s consent for its change in accounting_method the service may require a taxpayer that has changed a method_of_accounting without the commissioner’s consent to change back to its former method diebold supra 101_tc_1 the service may do so even when the taxpayer changed from an impermissible to a permissible method thus the examiner may return d to its previous method in year presumably the earliest open_year the examiner may then make an adjustment to d’s taxable_income under sec_481 see sec_2 revproc_97_27 supra issue two nothing in sec_446 the underlying regulations or the service’s administrative guidance in this area indicates that the absence of a tax_avoidance purpose will excuse a taxpayer’s failure to obtain the service’s consent for a change in the taxpayer’s method_of_accounting or otherwise legitimate an impermissible change in a method_of_accounting issue three fsa has no precedential value under sec_6110 a written_determination which includes chief_counsel_advice may not be used or cited as precedent please call if you have any questions by heather c maloy thomas d moffitt chief branch two
